People v Huang (2016 NY Slip Op 01738)





People v Huang


2016 NY Slip Op 01738


Decided on March 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Moskowitz, JJ.


16082 720/02

[*1] The People of the State of New York Respondent,
vMing Jian Huang, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alexandra Keeling of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen Gadlin of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered August 21, 2012, resentencing defendant to an aggregate term of 50 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2016
CLERK